DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Justin Darrow Reg. No. 54807 on 11/11/21.

25. (New) A method comprising:

executing a registry application upon a first electronic device comprising at least a microprocessor;

storing solely within a first memory accessible to the first microprocessor a first electronic registry comprising a centralized listing of a plurality of files;

establishing within an executing application upon the first electronic device user selection of a file of the plurality of files,

determining whether the selected file of the plurality of files is associated with a first event or a second event:

upon determining that the selected file of the plurality of files is associated with a first event the executing application within which the user makes the selection accesses a remote file stored upon a second memory associated with the selected file of the plurality of files in dependence upon first metadata stored in association with the first event; and

upon determining that the selected file of the plurality of files is associated with a second event the executing application within which the user makes the selection accesses the local file stored upon a third memory associated with the selected file of the plurality of files in dependence upon second metadata stored in association with the second event; wherein

all applications when executing upon the first electronic device can access and render the centralized listing of plurality of files such that the user of the first electronic device can select the file of the plurality of files within any executing application;

the first electronic registry comprises:

a first portion relating to remote files established in dependence upon first events received from one or more second electronic devices for which associated first metadata is stored within the first electronic registry, each first event relating to a remote file stored upon the second memory accessible to a second electronic device of the one or more second electronic devices;

a second portion relating to local files established in dependence upon second events associated with the first electronic device for which associated second metadata is stored within the first electronic registry, each second event relating to a local file stored upon the third memory accessible to the first electronic device; wherein

the first electronic registry is hosted solely within the first memory and provides the user with access to the centralized listing of the plurality of files where each file of the plurality of files is associated with a first event or a second event arising from an action established upon the first electronic device;

the action is established by one of:

another action within a software application executing upon the first electronic device performed by a user of the first electronic device,

a further action performed by the user within another software application launched upon the second electronic device of the one or more second electronic devices in dependence upon the user executing a further application upon the first electronic device;

an automatic action performed by the software application executing upon the first electronic device after the user has accessed the software application; and



the centralized listing stores each file of the plurality of files independent of any application associated with the action resulting in the one of the first event or the second event associated with the file of the plurality of files; 

each first event relating to a remote file of the plurality of remote files is one of creating the remote file, opening the remote file, modifying the remote file, saving the remote file and copying-pasting content data upon the one or more second electronic devices; and each second event relating to a local file of the plurality of local files is one of creating the local file, opening the local file, modifying the local file, saving the local file and copying-pasting content data upon the first electronic device.

26. (New) The method according to claim 25, wherein the centralized listing of the plurality of files when rendered upon the first electronic device to a user are rendered in a chronological order independent of whether each file in the plurality of files is associated with a first event associated with a remote file or a second event associated with a local file.

27. (New) The method according to claim 25, wherein each first event is established in dependence upon data received from a second electronic device of the one or more second electronic devices; and 
the data is generated by the second electronic device of the one or more second electronic devices with a process comprising: 

determining with a second microprocessor forming part of the second electronic device whether a third event has occurred relating to a remote file stored within the second memory accessible by the second microprocessor, upon a positive determination generating with the second microprocessor a file entry within a second file registry, the second file registry stored within the second memory accessible by the second microprocessor; 

generating with the second microprocessor third metadata relating to the third event; and 

transmitting an indication of the third event and the third metadata to the first electronic device.

28. (New) The method according to claim 25, wherein the first metadata stored within the first electronic registry for each first event is generated by a process comprising: receiving the first event upon the first electronic device from the second electronic device of the one or more second electronic devices; 
generating with the first microprocessor a link to the remote file associated with the first event in dependence upon a first predetermined portion of third metadata received from the second electronic device of the one or more second electronic devices with the first event; and 

storing with the first microprocessor the link within the first file registry as a predetermined portion of the first metadata; and 


retrieving the link; and 
activating the fink wherein a remote access application upon the first electronic device executes a process comprising the steps of: 
establishing a connection with a remote server, execute a logon session to establish a remote session upon the remote server, and opening the remote file associated with the first event stored upon the second memory using a remote application specified within at least one of the first metadata and the link.

29. Cancelled.

30. (New) The method according to claim 25, wherein

the first metadata comprises:

a first predetermined portion established in dependence upon third metadata forming part of the first event received from the second electronic device of the one or more second electronic devices and comprising at least one of an identity of the file, time data relating to the storage of the file, and a location of the file within the first memory;

a second predetermined portion established in dependence upon fourth metadata within the first event received from the second electronic device of the one or more second electronic devices and 

31. (New) The method according to claim 25, wherein

selection of 4 first predetermined portion of the first metadata rendered upon the first electronic device within the centralized listing of all files accessed by the first electronic device triggers a process to access the remote file stored within the second memory accessible to the second electronic device of the one or more second electronic devices associated the selected first predetermined portion of the first metadata relates; and

the process to access the remote file comprises:

retrieving a second predetermined portion of the first metadata to which the selected first predetermined portion of the first metadata relates;

parsing the second predetermined portion of the first metadata to extract third metadata;

establishing a connection to the second electronic device of the one or more second electronic devices identified within a first portion of the extracted third metadata; establishing a session with a remote application in execution upon the second electronic device of the one or more second electronic devices, the session established in dependence upon a second portion of the extracted third metadata; 

32. (New) The method according to claim 25, further comprising transmitting at least one of the first portion and the second portion of the first electronic registry to a third electronic device, wherein a determination to transmit to the third electronic device is made in dependence upon either a criterion associated with the first electronic registry being met or a request being received from the third electronic device; and another user upon the third electronic device can access at least one of a remote file associated with a first event stored upon the second electronic device of the one or more second electronic devices and a local file associated with a second event stored upon the first electronic device.

33. (New) The method according to claim 25, wherein the first electronic device is one of a plurality of first electronic devices: each first electronic device maintains a first electronic registry; each first portion of the first electronic registry of each client device of the plurality of first electronic devices is the same; and each second portion of the first electronic registry of each client device of the plurality of first electronic devices is the specific to that first electronic device of the plurality of first electronic devices.

34. (New) The method according to claim 25, wherein the remote server is one of a plurality of remote servers accessed within a series of remote sessions by first electronic devices;

the second portion of the first electronic registry comprises a sub-portion associated with each remote session of the series of remote sessions; and



35. (New) The method according to claim 25, wherein the user is one user of a plurality of users accessing the first electronic device;

the first metadata includes data relating to an identity of the user accessing the first electronic device when the one of the further action and further automatic action are performed;

the second metadata includes data relating to the identity of the user accessing the first electronic device when the one of the another action and the automatic action are performed; and

the centralized listing of the plurality of files when rendered to another user is filtered in dependence upon another identity of the another user accessing the first electronic device.

36. (New) The method according to claim 25, wherein

the remote server is one of a plurality of remote servers accessed within a series of remote sessions by first electronic devices;

the user is one user of a plurality of users accessing the first electronic device;



one of the further action and further automatic action was performed, session data relating to an identity of a remote session of the plurality of remote sessions when the one of the further action and further automatic action was performed;

the second metadata includes data relating to the identity of the user accessing the first electronic

device when the one of the another action and the automatic action was performed; 
the second portion of the first electronic registry comprises a sub-portion associated with each remote session of the series of remote sessions: and a client application in execution upon the first electronic device executes a series of steps comprising: rendering to the user a listing of the series of remote sessions; establishing selection of a remote session from the series of remote sessions rendered, filtering the centralized listing in dependence upon the identity of the user and the identity of the selected remote session of the series of remote sessions; and rendering a portion of the centralized listing to the user; and the portion of the centralized listing provides a single view comprising: all remote files associated with the user of the first electronic device and the selected remote session of the series of remote sessions upon the plurality of remote servers associated with a further action performed by the user and a further automatic action performed by another software application in execution within the selected remote session of the series of remote sessions; and all focal files associated with the user of the first electronic device associated with another action and an automatic action.


receive second inputs from the user, the second inputs relating to a first action relating to a remote file of the plurality of remote files to be performed by the remote application: transmit second data to the remote server to establish the action, receive third data from the remote server, the third data comprising metadata relating to the remote file of the plurality of remote files stored within a second memory as a result of the first action or a second action; generate with a client application a file Content Resource Locator (CRL}, and store an entry comprising at least the file CRL within a first electronic registry; and the remote server comprising a second microprocessor, a third memory storing second computer executable instructions, a second network interface connecting the remote server to the communications network, the second computer executable instructions when executed by the second microprocessor configure the remote server to: receive the first data from the local client device: establish the remote application in execution upon the remote server; establish the first session upon the remote server to provide access to the remote application to the user; open the remote file of the plurality of remote files within the remote application; receive the second data from the local client device: perform the first action relating to the remote file of the plurality of remote files with the remote application: storing the remote file of the plurality of remote files within at least one of the second 
event established upon the first electronic device by the user;

the first electronic registry comprises:

a first portion relating to a plurality of remote files, each remote file of the plurality of remote files associated with at least one of an executed first action and an executed second action, and

a second portion relating to a plurality of local files, each local file of the plurality of local files associated with an executed third action and stored within the first electronic registry:

each first action is a user triggered action within the remote application launched upon the remote server performed by the user with respect to the remote file of the plurality of remote files:

each second action is an automatic action within the remote application launched upon the remote server performed by the remote application after the user has accessed the remote application to work on the remote file of the plurality of remote files;



a further user triggered action within a software application executing upon the first electronic device triggered by the user of the first electronic device with respect to the local file of the plurality of local files; and

a further automatic action performed by the software application executing upon the first electronic device after the user has accessed the software application to work on the local file of the plurality of local files;

each first action or second action relating to a remote file of the plurality of remote files is one of creating the remote file, opening the remote file, modifying the remote file, saving the remote file and copying-pasting content data upon the one or more second electronic devices; and

each second event relating to a focal file is one of creating the local file, opening the local file, modifying the local file, saving the local file and copying-pasting content data upon the first electronic device.

38.(New} The system according to claim 36, further comprising

the first computer executable instructions further configure the local client device to transmit at least one of the first portion of the first electronic registry and the second portion of the first electronic registry to a third electronic device, wherein



another user upon the third electronic device can access a remote file of the plurality of remote files associated with the first portion of the first electronic registry directly from the remote server within another remote session established between the third electronic device and the remote server based upon first metadata associated with the entry of the associated remote file of the plurality of remote files within the first portion of the first electronic registry; and

the another user upon the third electronic device can access a local file of the plurality of local files associated with the second portion of the first electronic registry directly from the first electronic device within a further remote session established between the third electronic device and the first electronic device based upon second metadata associated with the entry of the associated local file of the plurality of local files within the second portion of the second electronic registry.

39. (New) The system according to claim 36, wherein

each entry within the first portion of first electronic registry comprises:

a first predetermined portion established in dependence upon the third metadata and comprises an identity of the file, time data relating to the storage of the file, and a location of the file within the within at least one of the second memory and the storage system,



40. (New) The system according to claim 36, wherein the first computer executable instructions further configure the local client device to: establish that a third action has occurred: generate fourth data, the fourth data comprising further metadata relating to the local file of the plurality of local files associated with the third action: transmit the fourth data to the remote server; the second computer executable instructions further configure the remote server -to: store the third data within another first portion of a second electronic file registry; receive the fourth data from the first electronic device; store the fourth data within another second portion of the second electronic file registry; the second electronic registry is hosted solely within the one of the second memory and the storage system and provides the user with access to the centralized listing of the plurality of files where each file of the plurality of files is associated with a first action, a second action, or a third action arising from an event established upon the first electronic device by the user; the second electronic registry comprises: the another first portion relating to the plurality of remote files, each remote file of the plurality of remote files associated with at least one of the executed first action and the executed second action: and 

the another second portion relating to the plurality of local files, each local file of the plurality of local files associated with an executed third action; and 



41. (New) The system according to claim 36, wherein the first computer executable instructions further configure the local client device to: establish that a third action has occurred: 

generate fourth data, the fourth data comprising further metadata relating to the local file of the plurality of local files associated with the third action; 

transmit the fourth data to the remote server; 

the second computer executable instructions further configure the remote server -to: store the third data within another first portion of a second electronic file registry; 

receive the fourth data from the first electronic device; 
store the fourth data within another second portion of the second electronic file registry; 

the second electronic registry is hosted solely within the one of the second memory and the storage system and provides the user with access to the centralized listing of the plurality of files where each file of the plurality of files is associated with a first action, a second action, or a third action arising from an event established upon the first electronic device by the user, the second electronic registry comprises: 



42. (New} The system according to claim 36, wherein the local client device is one of a plurality of local client devices; and each local client device maintains a first electronic registry; 

each first portion of the first electronic registry of each client device of the plurality of local client devices is the same; 

each second portion of the first electronic registry of each client device of the plurality of local client devices is the specific to that local client device of the plurality of local client devices.

43. (New) The system according to claim 36, wherein

the remote server is one of a plurality of remote servers accessed within a series of remote sessions by local client devices; and

the second portion of the first electronic registry comprises a sub-portion associated with each remote session of the series of remote sessions; and



44. (New} The system according to claim 36, wherein

the user is one user of a plurality of users accessing the local client device;

the first metadata includes data relating to an identity of the user accessing the local client device when the one of the further action and further automatic action are performed,

the second metadata includes data relating to the identity of the user accessing the focal client device when the one of the another action and the automatic action are performed; and

the centralized listing of the plurality of files when rendered to another user is filtered in dependence upon another identity of the another user accessing the local client device.

45. (New) The system according to claim 36, wherein the remote server is one of a plurality of remote servers accessed within a series of remote sessions by local client devices; the user is one user of a plurality of users accessing the local client device; the first metadata includes: user data relating to an identity of the user accessing the local client device when the one of the first action and second action was performed: session data relating to an identity of a remote session of the plurality of remote sessions when the one of the first action and the second action was performed, the second metadata includes 

46. (New) The method according to claim 25, wherein the first metadata comprises a fink established according to a predetermined Content Resource Locator (CRL) schema generated in dependence upon third metadata forming part of the first event, and the link is generated either upon the first electronic device or generated upon and received from the second electronic device of the one or more second electronic devices; and 

the link when activated with a client application on the local client device executes a process to establish a connection with a remote server, execute a logon session to establish a remote session upon the remote server, and open the file; and

.


Reasons for Allowance
Claims 25-28 and 30-46 are allowed.
The file synchronization disclosed by the prior art of record, in general, does not include a synthesized centralized view of all files including the device, content and software used to access the content.  The claims are being allowed after an updated search. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 26-28 and 30-46 are allowed because they depend from the independent claim(s) 25 and 36.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154